In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00001-CV
        ______________________________




      IN THE INTEREST OF K.B., A CHILD




   On Appeal from the 115th Judicial District Court
               Upshur County, Texas
               Trial Court No. 179-11




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                             MEMORANDUM OPINION

            James’ 1 parental rights to K.B. were terminated. James is represented on appeal by

court-appointed counsel who has filed a brief in accordance with the requirements of Anders v.

California, 386 U.S. 738 (1967).2 Court-appointed counsel has concluded that, after a thorough

review of the record, this appeal is frivolous and without merit.

            The Anders brief filed by James’ counsel presents a professional evaluation of the record

demonstrating why there are no arguable grounds for reversal. Counsel has established that he

provided James with a copy of the Anders brief, notified him of his right to file a pro se response,

and explained how he could obtain a copy of the appellate record. James has not exercised his

right to file a pro se response. Court-appointed counsel’s brief meets the requirements of Anders

by providing a professional evaluation of the record and advancing a contention of possible error

which might arguably support the appeal. See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d
807 (Tex. Crim. App. [Panel Op.] 1978).




1
    To protect the privacy of K.B., we will refer to the biological father as James.
2
 We have previously recognized and agreed that Anders applies to an appeal from a termination of parental rights. In
re P.M.H., No. 06-10-00008-CV, 2010 WL 1794390, at *1 (Tex. App.—Texarkana May 6, 2010, no pet.) (mem. op.).

                                                              2
       Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We find nothing in the record that

could arguably support the appeal. We affirm the trial court’s final order terminating James’

parental rights to K.B. and grant counsel’s motion to withdraw.


                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       May 10, 2012
Date Decided:         May 11, 2012




                                               3